DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The Information Disclosure Statements filed 15 November 2021 have been fully considered and Application remains in condition for allowance. 

REASONS FOR ALLOWANCE
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to the instant application is United States Patent Application Publication US 2016/0199837 to Breinlinger et al. (herein Breinlinger). Breinlinger teaches a microfluidic device comprising a microfluidic channel that comprises one or more displacement elements that extend from a first inner sidewall surface toward an opposite second inner sidewall surface and a micro-object trap opposite the displacement elements that comprises an opening in the second inner sidewall surface. The microfluidic device may contain multiple channels (see Fig. 4B; [106] – [109] and [181]-[191]). 
Breinlinger fails to teach nor fairly suggest a micro-object trap downstream of the displacement elements or a bypass channel wherein said bypass channel connects a first region with a first microfluidic channel and a second region with a second microfluidic channel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787.  The examiner can normally be reached on Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                

/JENNIFER WECKER/Primary Examiner, Art Unit 1797